John I. Purtle, Justice, dissenting. The trial court found the damages assessed by the jury were excessive. Instead of reducing the award, the court set aside the entire award. The evidence supported damages in some amount. I would return the case to the trial court for the purpose of determining a proper award. The law of the case will prevail on retrial. Therefore, I suppose the only matter to be determined will be the amount of damages. The appellant has prevailed on the issue of liability and should not be denied his damages. We found no reversible error, and the trial court found only excessive damages. I would remand for determination of damages only.